SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem reports record first quarter consolidated EBITDA of R$3.6 billion HIGHLIGHTS: Braskem – Consolidated: 4 In 1Q17, Braskem’s consolidated EBITDA amounted to US$1,147 million, advancing 44 % from the year-ago period, due to (i) the increases of 2% in the average international spread 1 for the thermoplastic resins produced by Braskem in Brazil and of 64% in the spreads for basic petrochemicals in the international market; (ii) sales volume growth in all segments; and (iii) the good performance of the Mexico complex, which in the same period last year was still in the ramp-up phase. In Brazilian real, EBITDA came to R$3,607 million, increasing 16% from 1Q16. 4 In 1Q17, Braskem posted Consolidated net income of R$1,914 million and Parent Company net income of R$1,808 million, representing quarterly earnings per share 2 (excluding treasury shares) of R$2.26 per common share or class A preferred share, and of R$0.61 per class B preferred share. 4 Given the Company’s solid cash generation and commitment to financial health, corporate leverage, as measured by the ratio of Net Debt to EBITDA in U.S. dollar, stood at 1.57, down 6% from the prior year, due to the US$30 million decrease in net debt in U.S. dollar combined with the 6% increase in EBITDA in the last 12 months. 4 Under the Global Settlement announced in December, the Company paid financial penalties to the U.S. Department of Justice ("DoJ") of US$94.8 million in March and to the Securities and Exchange Commission (“SEC”) of US$65 million in April. 4 The Recordable and Lost-Time Injury Frequency Rate, considering both Team Members and Partners per million hours worked, was 0.90 in the quarter, or 4% lower than in 1Q16. 4 At the end of 1Q17, the cost-cutting program delivered an effective gain of R$373 million and a recurring gain of R$405 million, with 76% of the initiatives planned completed. With this milestone, the Company has exceeded the financial expectations for the project. Braskem will continue to focus on productivity and the actions already implemented will serve as a foundation for the next steps. Petrochemical Industry: 4 The average spread of key basic petrochemicals in the quarter stood at US$482/ton, increasing 64% and 48% from 1Q16 and 4Q16, respectively, reflecting the products’ international prices, particularly butadiene and benzene prices. 4 In the United States, the PP-propylene spread was US$573/ton, down 33% and 2% from 1Q16 and 4Q16, respectively. The decline is mainly explained by the higher USG price reference for propylene, given the maintenance shutdowns at local refineries in the period, which limited the product’s supply, and the delay in the startup of a new propane dehydrogenator in the region. Petrochemical Scenario* 1Q17 4Q16 1Q16 Change Change US$/t (A) (B) (C) (A)/(B) (A)/(C) Basic Petrochemicals Spread 482 325 293 48% 64% Resins Spread Brazil 657 649 642 1% 2% United States 573 588 860 -2% -33% Europe 453 438 491 3% -8% Mexico 1,018 941 878 8% 16% * Source: IHS 1 Difference between the price of petrochemicals and the price of naphtha, ethane and propane in accordance with the feedstock mix of the units in Brazil. 2 Does not consider the result with discontinued operations. Brazil: 4 Brazilian demand for resins (PE, PP and PVC) came to 1.2 million tons in 1Q17, growing 5% from 1Q16 and in line with the previous quarter. In the period, the Company’s market share expanded 2 p.p., with total sales of 844 kton, representing increases of 8% and 2% from 1Q16 and 4Q16, respectively, surpassing the Brazilian market’s growth in the period. 4 In the quarter, the crackers operated at an average capacity utilization rate of 95%, up 6 p.p. from 1Q16 and 5 p.p. from 4Q16, reflecting the good operating performance of all crackers, the normalization of operations at the cracker in Bahia following the scheduled shutdown in 4Q16, the higher supply of local feedstock as well as the delivery of imported ethane from the United States at the Rio de Janeiro cracker. 4 The good operating performance supported basic petrochemical production of 2.2 million tons in the quarter, growing 5% and 2% from 1Q16 and 4Q16, respectively. As a result, resin production came to 1.3 million tons, increasing 9% and 4% compared to 1Q16 and 4Q16, respectively. 4 Braskem’s resin exports in the quarter amounted to 418 kton, increasing 1% in relation to both 1Q16 and 4Q16. Exports of basic petrochemicals came to 334 kton, advancing 27% and 23% from 1Q16 and 4Q16, respectively, and setting a new record for the Company in the quarter. 4 In April, Braskem concluded the sale of its subsidiary quantiQ to GTM, for which it received payment of R$450 million, with the remaining R$100 million to be paid in up to 12 months, subject to adjustments typical to transactions of this kind. 4 In 1Q17, the units in Brazil, including exports, posted EBITDA of R$2,391 million (US$761 million) to account for 68% of the Company’s consolidated EBITDA from all segments. United States and Europe: 4 In January, the new plant in La Porte, Texas to produce ultra-high molecular weight polyethylene (UHMWPE) started operating, which will enable Braskem to better serve its clients in North America as well as Europe through exports. 4 In the quarter, the PP plants in the United States and Europe operated at an average capacity utilization rate of 101%, increasing 1 p.p. from 1Q16 and 6 p.p. from 4Q16, with the latter increase due to the scheduled shutdown of the Marcus Hook unit in that period. In this scenario, sales in the quarter came to 534 kton, increasing 7% and 6% from 1Q16 and 4Q16, respectively, and setting a new record for the quarter. 4 In 1Q17, the units in the United States and Europe posted EBITDA of US$188 million (R$592 million), representing 17% of the Company’s consolidated EBITDA from all segments. Mexico: 4 In the quarter, the polyethylene plants operated at an average capacity utilization rate of 97%, 24 p.p. higher than in 4Q16. PE production in the quarter amounted to 250 kton, growing 29% compared to 4Q16, in line with the Company’s plans. 4 PE sales in the quarter came to 264 kton, growing 33% from 4Q16, with 47% of this amount sold in the Mexican market and 53% exported, mainly to Europe and Asia. 4 In 1Q17, EBITDA from the Mexico unit stood at US$171 million (R$536 million), representing 15% of the Company’s consolidated segments. Compliance: 4 As part of the Company’s ongoing commitment to acting with ethics, transparency and integrity, since last year Braskem launched a Compliance Program with 151 general initiatives. In the quarter, 17 additional compliance initiatives were completed, including: § Increasing the number of compliance professionals working in the Internal Controls, Risk Management, Compliance and Internal Audit departments, which included hiring new Chief Compliance Officers in the United States and Mexico. § Approving the Global Internal Audit Plan and the launch of fieldwork. 2 § Approving the Internal Audit Guidelines, Corporate Credit Card Guidelines and Investigation Protocols – Ethics Hotline. § Continuing the training program focused on the Compliance System, applicable legislation and raising awareness. § Setting corporate targets related to compliance for all Leaders at the Company. § Approving the Global Multi-Year Plan for Compliance Communication. § Drafting the Procedure for Relations with Government Officials, which regulates interactions with politicians and executives at state-owned companies. § Formal and effective participation in UN Anticorruption and ETHOS Integrity working groups. § Enhancement of the supplier registration and approval process by implementing a third-party risk and integrity assessment. § In April, were hired two external monitors appointed by the US and Brazilian authorities, who will work together in a coordinated manner, and whose main objective is to confirm that the Company will comply with all the commitments entered into in the Global Agreement. 1. BRAZIL Braskem’s results in Brazil are formed by the following segments: Basic Petrochemicals, Polyolefins & Vinyls. In 1Q17, the segments in Brazil posted net revenue of R$9,536 million and EBITDA of R$2,391 million, accounting for 74% and 68%, respectively, of the Company's consolidated segments. Financial Overview (R$ million) BRAZIL 1Q17 Net Revenue Cost of Good Sold (7,029) Gross Profit Gross Margin 26% SG&A (483) Investment in Subsidiary and Associated Companies 12 Other Operating Income (expenses) (112) EBITDA EBITDA Margin 25% BASIC PETROCHEMICALS The Basic Petrochemicals segment is formed by and operates four petrochemical complexes (Camaçari, Triunfo, São Paulo and Rio de Janeiro) producing olefins, aromatics and utilities. These units have total annual ethylene production capacity of 3,952 kton, of which approximately 78% is naphtha-based, 16% is gas-based and the remainder is ethanol-based. Of the total ethylene produced by the Basic Petrochemicals Unit, approximately 80% is transferred for use by Braskem’s Polyolefins and Vinyls units. Total annual propylene production capacity is 1,585 kton, of which approximately 65% on average is transferred for use by the Company’s Polyolefins segment. The following table provides a financial overview of this segment: 3 Financial Overview (R$ million) 1Q17 4Q16 1Q16 Change Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) Net Revenue 0% 10% Cost of Good Sold (5,200) (5,285) (4,798) -2% 8% Gross Profit 8% 18% Gross Margin 21% 19% 19% 1.5 p.p. 1.4 p.p. SG&A (188) (179) (151) 5% 25% Other Operating Income (expenses) (27) (305) (53) -91% -49% EBITDA 31% 14% EBITDA Margin 22% 16% 21% 5.1 p.p. 0.7 p.p. Net Revenue - US$ million 2,088 1,989 1,522 5% 37% EBITDA - US$ million 450 329 317 37% 42% Capacity Utilization: The average cracker capacity utilization rate in 1Q17 was 95%, increasing 6 p.p. and 5 p.p. from 1Q16 and 4Q16, respectively. This performance is explained by the good operating performance of all crackers, the normalization of operations at the cracker in Bahia after the scheduled shutdown in 4Q16, and the higher supply of local feedstock as well as the delivery of imported ethane from the United States at the Rio de Janeiro cracker. Production: The good operating performance in the quarter supported record-high basic petrochemicals production volume, of 2.2 million tons. Performance (tons) 1Q17 4Q16 1Q16 Change Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) Production Ethylene 879,795 844,392 831,422 4% 6% utilization rate 95% 90% 89% 5 p.p. 6 p.p. Propylene 365,233 330,266 341,327 11% 7% Cumene 42,059 54,513 56,553 -23% -26% Butadiene 107,607 95,021 100,802 13% 7% BTX* 251,029 234,028 249,741 7% 1% Others 529,325 576,310 497,561 -8% 6% Total Production 2,175,049 2,134,529 2,077,406 2% 5% BTX* - Benzene, Toluene and Paraxylene Sales Volume – Brazilian Market: Basic petrochemicals sales volume to third parties in the Brazilian market came to 451 kton, down 1% from the same period last year, in line with domestic client demand. Performance (tons) 1Q17 4Q16 1Q16 Change Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) Sales - Brazilian Market Ethylene 127,753 115,902 127,181 10% 0% Propylene 85,226 75,036 60,747 14% 40% Cumene 41,352 52,431 49,530 -21% -17% Butadiene 44,428 47,187 49,832 -6% -11% BTX* 152,650 168,721 167,354 -10% -9% Total Brazilian Market 451,409 459,276 454,645 -2% -1% BTX* - Benzene, Toluene and Paraxylene Net Revenue – Domestic Market: Net revenue was US$1,651 million in 1Q17, up 29% from the same period last year, which is basically explained by the higher prices for basic petrochemicals in the international market due to their lower supply in the global market and to healthy operating performance levels. In Brazilian real, net revenue was R$5,190 million, advancing 4% from the same period of 2016. 4 Sales Volume – Export Market: Exports of basic petrochemicals came to 205 kton, which set a new record for the Company and was 16% higher than in 1Q16, taking advantage of windows of opportunities of higher spreads arising from the preparations for the cycle of general maintenance shutdowns in Europe and Asia. Performance (tons) 1Q17 4Q16 1Q16 Change Change BASIC PETROCHEMICALS (A) (B) (C) (A)/(B) (A)/(C) Sales - Export Market Ethylene 34,500 7,917 23,784 336% 45% Propylene 7,828 7,501 19,314 4% -59% Cumene - Butadiene 57,498 52,167 52,907 10% 9% BTX* 105,402 95,965 80,311 10% 31% Total Exports 205,227 163,550 176,317 25% 16% BTX* - Benzene, Toluene and Paraxylene Net Revenue - Export Market: In 1Q17, net revenue from basic petrochemical exports was US$437 million, increasing 78% from 1Q16, reflecting the higher prices for key basic petrochemicals, mainly butadiene 3 and benzene 4 , which registered price increases of 240% and 62%, respectively, from the same period last year, and higher export volumes of Ethylene to Asia. In Brazilian real, net revenue from exports was R$1,373 million in 1Q17, or 43% higher than in the same period of 2016. COGS: naphtha, HLR (refinery gas), ethane and propane are the main feedstocks used by the Basic Petrochemicals segment to produce olefins and aromatics. Petrobras supplies 100% of the HLR, ethane and propane consumed by Braskem and around 70% of the naphtha, with the remainder met by imports from various suppliers. In 1Q17, cost of goods sold stood at R$5,200 million, increasing 8% from 1Q16, which is mainly explained by the higher production volume and by the increase in costs driven by higher raw material prices in the international market. In U.S. dollar, cost of goods sold in the quarter came to US$1,654 million, increasing 35% from 1Q16. In 1Q17, the average ARA naphtha price reference was US$486/ton, increasing 51% from 1Q16 and 10% from 4Q16, in line with the variation in the Brent oil price reference, which rose 58% and 9% from 1Q16 and 4Q16, respectively, influenced by the market’s positive expectations regarding an OPEC agreement to reduce production. For the supply of naphtha in the Brazilian market (average of n-1 quote), the average international price reference in the quarter was US$487/ton, increasing 46% from 1Q16 and 17% from 4Q16. Accompanying the 46% increase in natural gas prices in the United States, the USG price reference for ethane, the feedstock used by the Rio de Janeiro cracker, averaged 23¢/gal (US$173/ton) in 1Q17, or 48% higher than in the same period last year. This growth is mainly explained by the investment in logistics debottlenecking, which resulted in higher ethane export volumes. The Rio de Janeiro cracker also began to receive, in February, ethane imports from the United States, of approximately 6.4 kton in the quarter, which enabled it to mitigate the effects from the feedstock’s lower supply in Brazil due to the scheduled shutdown of REDUC in the same month. Meanwhile, the average USG price reference for propane stood at 71¢/gal (US$372/ton), increasing 85% compared to 1Q16, which is explained mainly by higher export volumes to Asia and Europe and by stronger demand for heating given the more severe winter in North America. 3 Source: IHS, price references for the U.S. Gulf region. 4
